any additional credits and failed to demonstrate a violation of a
                        constitutional right. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.




                                                                                     J.
                                                           Hardesty


                                                           pota„.
                                                           Parraguirre


                                                                                     J.



                        cc: Hon. Michael Montero, District Judge
                             Ricky D. Lewis
                             Attorney General/Las Vegas
                             Attorney General/Carson City
                             Pershing County Clerk




   SUPREME COURT
          OF
       NEVADA

                                                                2
  (0) 1947A    0   ,



mi NEN IN NE mis ism Pri Inte                        =wan serv: